DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action addresses pending claims 1-19. Arguments and an amendment to the specification were presented in the response filed 5/9/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berntsen et al. (US 2019/0305346) in view of Son et al. (US 2011/0248569).
Regarding claims 1 and 11, Berntsen discloses a controller 334 (and method) for a fuel cell system 300 which comprises a fuel cell module 302 that includes one or more fuel cell stacks 304 ([0021], Fig 3). The controller can include a processor, memory, transceiver, and user interface ([0030], [0047]). The fuel cell system is part of a system that includes an electrical grid 338 and the controller responses to electrical grid frequency changes (abstract). 
Sudden disconnections of electrical generation from the electrical grid 338 can lead to substantial decrease in the operating frequency in the electrical grid, and a frequency sensor 340 is configured to measure such deviations ([0029]). The measured frequency is provided to a frequency vs. kilowatt (kW) droop function 404 which has adjustable deadband and slope 406 ([0032]-[0033]). The deadband and slope are adjusted, and the slope adjustments are used to control how much power output change results from a given amount of frequency deviation ([0033]); which is how a gain works. Therefore, the adjusted slope of the frequency vs. kW droop function reads on the claimed “adjusting a droop gain of the controller to change the output power of the fuel cell power plant in response to a change in demand from the load”.
The controller further has a bipolar limiter function 408 to keep the power output of the fuel cell stack(s) within the range that the fuel cell can support ([0034]) (reads on: maintaining a portion of the demand from the load met by the output power of the fuel cell power plant within a predetermined allocation), a rate of change limiter function 410 to limit how fast the fuel cell power setpoint bias can change in response to a grid frequency change ([0035]) (reads on: maintaining a ramp up rate of the output power of the fuel cell power plant within a predetermined maximum ramp up capability), and maximum duration limiter 412 ([0036]). 
However, Berntsen does not explicitly disclose operating the controller, method, or fuel cell power plant in an islanded mode, nor maintaining a frequency of the output power of the fuel cell power plant within a predetermined range.
Son discloses a micro-power source for successfully implementing a microgrid and to a control method for realizing smooth reconnection between the microgrid and an electric power system (abstract). The micro-power sources include fuel cells ([0004], [0085]). Son teaches that the microgrid is switched to island operation when the power system fails ([0005], [0046]). The frequencies of the micro-power sources are controlled to a target for reliable and stabile operation of the microgrid ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having the micro-power sources operate in island mode, as taught by Son, with the fuel cell system of Berntsen for the purpose of providing power during a power system failure.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the frequency of the micro-power sources (including fuel cells), as taught by Son, with the controller of Berntsen in order to keep the frequency in a range for reliable and stable operation of the microgrid.
Regarding claims 2 and 12, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen teaches that limiter functions are to ensure that the fuel cell plant’s process controls (e.g. air flow, fuel flow, water flow, etc.) can be coordinated and achieve an optimal amount of synthetic inertial response without causing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]). That is, Berntsen teaches limiting changes to prevent a shutdown. Therefore, it would have been obvious to control a rate at which the droop gain changes for the same purpose (to maintain stability).
Regarding claims 3-4 and 13-14, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen additionally discloses an initial arresting time period where the frequency of the system drops, and once the frequency reaches its nadir (low point), the period is followed by a rebound period ([0013]). That is, Berntsen suggests a predetermined time lag in response to a change in the load demand because of the time period between the nadir and the rebound periods. Therefore, Berntsen teaches the processor/method including a filter that controls the rate at which the droop gain changes, and prevents a change in the droop gain during a predetermined time lag in response to the change in the load demand. 
Regarding claims 5 and 15, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen teaches that the output of the power limiter 420 is fed to a load ramp generator 422 which is configured to control and limit the rate at which the power of the fuel cell system can increase or decrease ([0037]). Son teaches that the frequencies of the voltage and current in the steady state are equal in the overall electric power source ([0028]); that is, Son suggests a steady state condition.
While Berntsen does not explicitly disclose using this information to adjust the droop gain (droop gain adjustment factor), Berntsen teaches that the slope and deadband adjustments can be made by a control module (e.g. frequency-based adjustment module 336) which includes various function and sub-modules ([0031]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ramping information from the power limiter and rate of change limiter (instantaneous ramp up rate) of Berntsen to adjust the slope and deadband adjustments (setting the droop gain adjustment factor) for the purpose of preventing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]). 
In addition, because Berntsen teaches limiting the power output and limiting the rate of change to a range the fuel cell can support ([0034]-[0035]), Berntsen suggests using an instantaneous ramp up rate and a maximum ramp up rate in combination with the slope gain (predetermined frequency droop gain). Therefore, the combination of references renders obvious the claim limitations.
Regarding claims 6-7 and 16-17, modified Berntsen discloses all of the claim limitations as set forth above. Son teaches that the frequencies of the voltage and current in the steady state are equal in the overall electric power source ([0028]); that is, Son suggests a steady state condition, and therefore Son suggests a derivative current output power being zero. Thus in combination with Berntsen, the combination suggests applying the predetermined fixed frequency droop gain during the steady state operation because no extra changes are needed during steady state operation.
Regarding claims 8 and 18, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen teaches that the output of the power limiter 420 is fed to a load ramp generator 422 which is configured to control and limit the rate at which the power of the fuel cell system can increase or decrease ([0037]). While Berntsen does not explicitly disclose using this information to adjust the droop gain, Berntsen teaches that the slope and deadband adjustments can be made by a control module (e.g. frequency-based adjustment module 336) which includes various function and sub-modules ([0031]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ramping information from the power limiter and rate of change limiter of Berntsen to adjust the slope and deadband adjustments (droop gain) for the purpose of preventing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]). 
Regarding claims 9 and 19, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen teaches adjust the slope (droop gain) ([0033]), and Son teaches maintaining the frequency of the micro-power sources ([0027]). Because Berntsen additionally teaches limiting the power output and limiting the rate of change to a range the fuel cell can support ([0034]-[0035]), Berntsen suggests determining a maximum slope adjustment, and selecting a slope that is less than or equal to maximum slope adjustment in order to limit the slope to a range the fuel cell can support. Therefore, the combination of references renders obvious the claim limitations.
Regarding claim 10, modified Berntsen discloses all of the claim limitations as set forth above. Berntsen further discloses a fuel cell system 300 (fuel cell power plant) comprising at least one cell stack assembly (fuel cell stack 304) including a plurality of fuel cell and the controller of claim 1 ([0021], abstract).  

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that Berntsen does not teach or suggest “adjusting a droop grain of the controller to change the output power of the fuel cell power plant in response to a change in demand from the load”. Applicant argues the control features of the Berntsen relied upon are used in response to a frequency drop from the grid source – not from any change in demand from a load.
This is not considered persuasive. Berntsen states “a fuel cell system can provide electrical power to a load, such as an electrical grid” in [0002]. That is, the decrease in performance of the electrical grid, is a change in demand from a load. With the decrease in performance of the electrical grid comes an increase in demand, and therefore a change in demand from the load. Therefore, Berntsen meets the claim limitations.

Applicant argues there is nothing in the Berntsen reference that teaches to maintain a portion of the demand from the load that is met by output power from the fuel cell power plant within a predetermined allocation of islanded mode load sharing assigned to the fuel cell power plant.
This is not considered persuasive. Berntsen is not relied upon to teach the details of an islanded mode, nor maintaining a frequency of the output power of the fuel cell power plant within a predetermined range. Instead, Son is relied upon for the limitations.
As stated above and previously, Son discloses a micro-power source for successfully implementing a microgrid and to a control method for realizing smooth reconnection between the microgrid and an electric power system (abstract). The micro-power sources include fuel cells ([0004], [0085]). Son teaches that the microgrid is switched to island operation when the power system fails ([0005], [0046]). The frequencies of the micro-power sources are controlled to a target for reliable and stabile operation of the microgrid ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having the micro-power sources operate in island mode, as taught by Son, with the fuel cell system of Berntsen for the purpose of providing power during a power system failure.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the frequency of the micro-power sources (including fuel cells), as taught by Son, with the controller of Berntsen in order to keep the frequency in a range for reliable and stable operation of the microgrid.
The island mode operation as taught by Son in combination with Berntsen’s teachings of “keeping the power output of the fuel cell stack(s) within the range that the fuel cell can support” [0034], meets the limitation of maintaining a portion of the demand from the load met by the output power of the fuel cell power plant within a predetermined allocation of islanded mode load sharing assigned to the fuel cell power plant.

Applicant argues that Berntsen does not teach or suggest the limitations of claims 3-4 and 13-14, particularly the limitation of “prevent a change in the droop grain during a predetermined time lag in response to the change in the load demand”. Applicant argues Berntsen teaches away from the delay because [0020] teaches that the fuel cell stack short term energy storage in the form of stack capacitance and thermal inertia characteristics allow for the controller to “quickly adjust DC power from the fuel cell stacks in proportion to the amount of deviation from nominal grid frequency during the initial critical seconds of a bulk power system frequency transient so as to assist in arresting the rate of change of the frequency change and, in turn of an under-frequency event, the minimum value (nadir)”.
This is not considered persuasive. Berntsen also states “electrical grid 338 may operate within a predetermined range of frequencies (herein referred to as a “normal frequency”) during a regular state of operation. However, sudden disconnections of electrical generation from the electrical grid 338 may lead to a substantial decrease in the operating frequency in the electrical grid 338” in paragraph [0029]. That is, Berntsen teaches not activating the fuel cell system when the performance decreases such that the frequency is still within the predetermined range of frequencies. That is, Berntsen clearly suggests a delay in activation of the fuel cell. Berntsen further states “[d]eadband adjustments can be used to preclude a power response until the measured grid frequency deviation from nominal is sufficient to necessitate a synthetic inertial response (e.g., set a threshold for a response)” in [0033]. That is, Berntsen further suggests a delay (time lag) in response to the change in the load demand. 
In combination with Berntsen’s disclosure of an initial arresting time period where the frequency of the system drops, and once the frequency reaches its nadir (low point), the period is followed by a rebound period ([0013]), Berntsen suggests a predetermined time lag in response to a change in the load demand because of the time period between the nadir and the rebound periods. Therefore, Berntsen teaches the processor/method including a filter that controls the rate at which the droop gain changes, and prevents a change in the droop gain during a predetermined time lag in response to the change in the load demand. 

With regards to claims 5 and 15, Applicant argues that there is nothing in Berntsen to suggest a droop gain adjustment factor in the manner recited. Applicant further argues the suggestion in the office action is based on speculation at best.
This is not considered persuasive. Claims 5 and 15 are addressed by the combination of Berntsen and Son. Berntsen teaches that the output of the power limiter 420 is fed to a load ramp generator 422 which is configured to control and limit the rate at which the power of the fuel cell system can increase or decrease ([0037]). While Berntsen does not explicitly disclose using this information to adjust the droop gain (droop gain adjustment factor), Berntsen teaches that the slope and deadband adjustments can be made by a control module (e.g. frequency-based adjustment module 336) which includes various function and sub-modules ([0031], [0033]). As set forth in the rejection of claim 1, the slope and deadband adjustments are gains. Therefore, the adjustments of the slope and deadbands are effectively a droop gain adjustment factor.
Berntsen further teaches a rate-of-change limiter function 410 for the purpose of ensuring that the fuel cell plant's process controls (e.g. air flow, fuel flow, water flow, etc.) can be coordinated to support the inverter power output change and achieve the optimal amount of synthetic inertial response without causing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ramping information from the power limiter and rate of change limiter (instantaneous ramp up rate) of Berntsen to adjust the slope and deadband adjustments (setting the droop gain adjustment factor) for the purpose of preventing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]). 
In addition, because Berntsen teaches limiting the power output and limiting the rate of change to a range the fuel cell can support (i.e. maximum) ([0034]-[0035]), Berntsen suggests using an instantaneous ramp up rate and a maximum ramp up rate in combination with the slope gain (predetermined frequency droop gain). Therefore, the combination of references renders obvious the claim limitations.

With regards to claims 8 and 18, Applicant argues there is nothing in Berntsen to teach the limitations, or adjusting a droop gain by an adjustment factor when the instantaneous ramp up rate is greater than a maximum ramp up capable or setting the droop gain adjustment factor to zero when the instantaneous ramp up is below the maximum ramp up capability. Applicant argues the suggestion in the office action is based on pure speculation.
 This is not considered persuasive. Berntsen teaches that the output of the power limiter 420 is fed to a load ramp generator 422 which is configured to control and limit the rate at which the power of the fuel cell system can increase or decrease ([0037]). Berntsen further teaches the magnitude, rate, and duration limited bi-polar AC power setpoint bias bypasses the power limiter 420 and the load ramp generator 422 so as to provide a fast power increase or decrease and, in the case of a power increase, a temporary overload beyond the normal, steady state, fuel cell power rating ([0038]). That is, Berntsen suggests adjusting the gain quickly (fast; i.e. changing) when the power is temporary overloaded beyond the normal (i.e. greater than maximum capability).
While Berntsen does not explicitly disclose using this information to adjust the droop gain, Berntsen teaches that the slope and deadband adjustments can be made by a control module (e.g. frequency-based adjustment module 336) which includes various function and sub-modules ([0031]), and teaches providing a fast response in the case of a temporary overload beyond the normal ([0038]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ramping information from the power limiter and rate of change limiter of Berntsen to adjust the slope and deadband adjustments (droop gain) for the purpose of preventing abnormal process conditions and risking an automatic fuel cell shutdown ([0035]). In addition, it would have been obvious to adjust the droop gain by a droop gain adjustment factor when the instantaneous ramp up rate is greater than the maximum ramp up capability because Berntsen teaches providing a fast response when the there is a temporary overload beyond the normal, which suggests quickly correcting the droop gain in order to have the fuel cell not beyond its normal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                        

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725